Citation Nr: 0917061	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 
2003, for the award of a separate 10 percent rating for 
neuritis affecting the right thumb.

2.  Whether clear and unmistakable error (CUE) was committed 
in a June 1971 decision that assigned a noncompensable rating 
for a disability affecting the right thumb.

(The issues of whether a timely appeal was filed following a 
March 2005 rating decision that denied a claim of service 
connection for posttraumatic stress disorder (PTSD) and 
whether new and material evidence has been received to reopen 
a claim of service connection for PTSD are the subject of a 
separate Board decision.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003, September 2003, and April 
2004 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The RO certified an issue of whether a claim regarding a 
right hand injury that was received in February 1971 is 
unadjudicated.  The Board has characterized the issue as an 
appeal for an earlier effective date.  This is so, because 
the Veteran ultimately disagreed with the effective date that 
was set in the April 2004 decision when the RO granted a 
separate 10 percent rating for posttraumatic impairment of 
the metacarpal phalangeal (MP) joint and neuritis of the 
right thumb.  The Veteran's theory of a prior unadjudicated 
claim from 1971 is contemplated by the earlier effective date 
issue.

Additional evidence was associated with the claims file 
subsequent to the RO's final consideration of the claims in 
January 2005.  Because the evidence is not pertinent and does 
not have a bearing on the issues on appeal, a remand to the 
RO for a supplemental statement of the case is not required.  
See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2008).


FINDINGS OF FACT

1.  By a July 2001 rating decision, the RO established that 
neuritis was part of the Veteran's service-connected 
residuals of lacerations to the right thumb and that a 
10 percent rating was warranted for the total effects of the 
disability.  The Veteran did not appeal the decision.

2.  A VA treatment record, dated April 16, 2002, constituted 
an informal claim for an increased rating for service-
connected neuritis affecting the right thumb.

3.  An increase in disability for a separate rating of 10 
percent for neuritis of the right thumb was factually 
ascertainable as of April 16, 2002.

4.  By a June 1971 rating decision, the Veteran was awarded 
service connection for a scar as a residual of lacerations to 
the right thumb and a noncompensable rating was assigned for 
the disability.  The Veteran did not perfect an appeal of the 
decision.

5.  The June 1971 decision constituted a reasonable exercise 
of rating judgment based on the application of extant law to 
the facts that were then known.


CONCLUSIONS OF LAW

1.  The July 2001 decision, which established that neuritis 
was part of the Veteran's service-connected residual of 
lacerations to the right thumb, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  An effective date of April 16, 2002, for the award of a 
separate 10 percent rating for neuritis affecting the right 
thumb is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.155, 3.157, 3.160, 3.400, 4.71a, 
Diagnostic Code 5228 (2008).

3.  The July 1971 decision, which assigned a noncompensable 
rating for a disability affecting the right thumb, is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 19.118, 19.153 
(1971).

4.  Clear and unmistakable error was not committed in the 
June 1971 decision that assigned a noncompensable rating for 
a disability affecting the right thumb.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2008); 38 C.F.R. §§ 4.71a, 
4.118, Diagnostic Codes 5216 to 5227, 7803, 7804, 7805 
(1971).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In this case, the Veteran has already been awarded a separate 
10 percent rating for neuritis affecting the right thumb.  
The matter under consideration is the proper effective date 
to be assigned for the assigned rating.  Although the Veteran 
was not sent a separate VCAA notice letter regarding the 
general criteria for effective dates after he filed his 
notice of disagreement, once a veteran disagrees with a 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case 
(SOCs).  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 
38 C.F.R. §§ 3.103(b)(1), 19.29 (2008); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

Here, the Veteran received adequate notification in the April 
2004 rating decision and a January 2005 SOC.  The pertinent 
regulations regarding effective dates were provided.  The 
Veteran had meaningful participation in the appeal process as 
he submitted statements and provided hearing testimony 
contending that an earlier claim was still on appeal.  
Consequently, a remand for further notification is not 
necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159(c).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this issue turns on a 
determination as to the date that a claim for an increase was 
filed and whether a prior decision became final.  The outcome 
also turns on when levels of disability were factually 
ascertainable based on evidence that has already been 
associated with the claims file.  There is no need for a 
medical examination or an opinion.  There is no suggestion 
that additional evidence, relevant to these matters, exists 
and can be procured.  No further development action is 
required.

B. Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  
An exception to that rule provides that the effective date of 
an award of an increase shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997).

Thus, when addressing the effective date for an award of 
increased compensation, the Board must determine when a claim 
for increased compensation was received, and when a factually 
ascertainable increase in disability occurred.  With respect 
to the first of these determinations, the Board notes that 
once a formal claim for VA benefits has been filed, a 
subsequent informal request for increase will be accepted as 
a claim.  38 C.F.R. § 3.155(c) (2008).  Generally, the 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

Additionally, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim for service connection has already been 
allowed.  38 C.F.R. § 3.157 (2008).  Under 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

The Veteran originally filed an application for benefits in 
February 1971 wherein he stated that he injured his hand 
during military service.  The Veteran contends that this 
claim is unadjudicated and remains pending.  By a June 21, 
1971 rating decision, the Veteran was awarded service 
connection for a scar as a residual of lacerations to the 
right thumb.  A noncompensable (zero percent) rating was 
assigned.

The Veteran filed a notice of disagreement (NOD) with the 
decision that was received in August 1971.  In September 
1971, a SOC was sent to the Veteran's address then of record.  
The cover letter for the SOC indicated that a VA Form 1-9 was 
enclosed in the mailing.  The Veteran was told to file a 
substantive appeal within 60 days to complete the appeal or 
the claim would be closed.  No response to the September 1971 
SOC is in the claims file and the Veteran has not alleged 
that he filed one.  In sum, an appeal was initiated regarding 
the claim, but it was never perfected.  Therefore, the June 
1971 decision is final.  See 38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 19.118, 19.153 (1971).

Thereafter, other than correspondence concerning education 
benefits, the Veteran did not file any documents until an 
application for compensation benefits was received by the RO 
in June 2000.  Among other things, the application included a 
claim for an increase regarding the service-connected right 
thumb disability.  By a July 31, 2001 rating decision, the RO 
increased the rating to 10 percent from noncompensably 
disabling.  The effective date of the rating was set as June 
23, 2000.  Notably, although the RO awarded the rating 
primarily as a result of a tender scar associated with the 
disability, neuritis was added to the characterization of the 
service-connected disability as an associated residual.  The 
Veteran was notified of the decision by a letter, dated in 
September 2001, which indeed listed neuritis as part of the 
disability for which he was receiving compensation.

The Veteran did not file a NOD within one year of the 
notification of the decision.  The only correspondence within 
that time period pertained to an unrelated claim involving 
hearing loss.  Thus, the July 2001 decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

Chronologically, the next correspondence from the Veteran 
regarding neuritis or the right thumb was received by the RO 
on July 2, 2003.  The Veteran stated that he had an 
unadjudicated pending claim for neuritis of the right thumb.  
The statement amounts to a disagreement with the effective 
date set in the July 2001 decision.  However, as the 
statement was filed after the one-year period for appealing 
the decision, it is an untimely NOD.  See 38 C.F.R. 
§§ 20.201, 20.302 (2001).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is no such 
freestanding claim as a "claim for an earlier effective 
date."  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A final 
decision can only be overcome by a request for revision based 
on clear and unmistakable error or by a request to reopen 
based upon new and material evidence.  See 38 U.S.C.A. 
§§ 5108, 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) 
(2008).  Thus, under Rudd, the Veteran's July 2003 statement 
may not be considered a timely NOD or a claim for an earlier 
effective date.

The July 2, 2003 statement, with a liberal reading of the 
language, may be construed as an informal claim for an 
increase for the Veteran's service-connected right thumb 
disability.  See 38 C.F.R. § 3.155 (2008).  Nevertheless, the 
RO took a March 20, 2003 claim pertaining to PTSD as a claim 
for an increase for the right thumb disability.  Thereafter, 
by the April 2004 rating decision, the RO awarded a separate 
10 percent rating for posttraumatic impairment of the right 
thumb MP joint and neuritis as a residual associated with 
service-connected lacerations to the right thumb.  The 
effective date was set as March 20, 2003-the date or receipt 
of claim, or at least the date of receipt of claim as 
determined by the RO.

The Board must consider whether, under 38 C.F.R. § 3.157, any 
medical records may have formed the basis of an informal 
claim for increased benefits between the July 31, 2001 rating 
decision and the March 20, 2003 informal claim.  Medical 
records from the VA Medical Center in San Diego, California, 
were obtained and associated with the claims filed in 
connection with the claim process.  Although some of the 
records were received by the RO after March 20, 2003, the 
date of outpatient treatment is accepted as the date of 
receipt of claim rather than the actual date of receipt of 
the evidence.  See 38 C.F.R. § 3.157(b)(1).

Among the VA medical records was an urgent care treatment 
record, dated April 16, 2002.  The Veteran presented with 
right elbow pain.  In the course of treatment, he also 
complained of right thumb numbness and he reported that he 
had a previous thumb injury from military service.  Physical 
examination revealed that the Veteran had limited range of 
motion of his right thumb.  In accordance with 38 C.F.R. 
§ 3.157, the VA treatment record constitutes an informal 
claim for an increase.  Thus, the date of receipt of the 
Veteran's claim for an increase for service-connected right 
thumb disability was April 16, 2002.  The Board turns now to 
the question of when a factually ascertainable increase in 
disability occurred.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  The RO awarded the separate 
10 percent rating under Diagnostic Code 5228 for limitation 
of motion of the thumb.  38 C.F.R. § 4.71a (2008).  Under 
that diagnostic code, a 10 percent rating is warranted for 
limitation of motion of the thumb with a gap of one to two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.

The RO found that the 10 percent level of disability was 
evidenced at a March 2004 VA examination in connection with 
the claim.  The finding was based on decreased strength and 
painful range of motion of the right thumb that approximated 
a 10 percent rating.  The Veteran's complaints at the March 
2004 examination were similar to those that were reported on 
April 16, 2002.  Thus, the Veteran likely experienced similar 
symptomatology resulting from the disability during both 
instances.  Accordingly, the Board finds that it was 
factually ascertainable that the increase in disability 
occurred as of the date of the VA treatment record, which is 
the same date as the receipt of claim.  Therefore, an 
effective date of April 16, 2002, and no earlier, is 
warranted for the award of a separate 10 percent rating for 
neuritis affecting the right thumb.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o)(2).

II. Clear and Unmistakable Error

As discussed previously, the Veteran filed an application for 
benefits in February 1971 wherein he stated that he injured 
his hand during military service.  By a June 21, 1971 rating 
decision, the Veteran was awarded service connection for a 
scar as a residual of lacerations to the right thumb.  A 
noncompensable rating was assigned for the disability, 
effective from February 4, 1971, the day after the Veteran's 
separation from active military service.  As described in the 
previous section, the June 1971 decision is final.  See 
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 19.118, 19.153 
(1971).

The Veteran asserts that a higher rating should have been 
awarded when the decision was issued in June 1971.  First, he 
believes that a higher rating was warranted for the residual 
scar that was identified in the decision.  Second, the 
Veteran believes that neuritis should have been included in 
the evaluation of the disability because neuritis affected 
the thumb as a residual of the lacerations.  Thus, he 
contends that CUE was committed in the June 1971 decision.

Previous determinations which are final and binding, 
including degree of disability, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  See 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In Russell v. 
Principi, 3 Vet. App. 310 (1992), the Court propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination:  (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, the outcome would have been manifestly changed 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id. at 313-
14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 
1999).  The Court has also stated that CUE is a type of error 
in which reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a decision), the VA's failure 
to fulfill the duty to assist, and/or evaluation of evidence 
(a disagreement as to how the facts were weighed or 
evaluated).  See, e.g., 38 C.F.R. § 20.1403(d) (2008).  The 
Court has held that allegations that previous adjudications 
have improperly weighed and evaluated the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.  Similarly, broad brush allegations of "failure to 
follow the regulations" or "failure to give due process," 
or any other general, nonspecific claim of error cannot 
constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  
In addition, the Court has held that VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) (VA's breach of duty to 
assist caused incomplete record but not incorrect record).

Claims which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  See 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

The record that existed at the time of the June 1971 decision 
consisted of relevant evidence primarily comprised of the 
Veteran's service treatment records and a May 1971 VA 
examination report.  The service treatment records documented 
that the Veteran cut his right thumb with a knife on 
September 10, 1970.  He was hospitalized for four days for 
treatment of the wound.  Physical examination revealed a 
laceration going into the MP joint of the right thumb.  X-
rays revealed an essentially normal bony structure.  A 
capsulorrhaphy of the MP joint was performed and the wound 
was sutured.  The Veteran was discharged to light duty with a 
final diagnosis of laceration of the right thumb through the 
capsule of the MP joint.  The Veteran's February 1971 
separation examination listed a half-inch scar on the right 
thumb in the scars section of the examination report.  The 
diagnosis was limitation of motion of the right thumb.  

The May 1971 examination was conducted in connection with the 
Veteran's service connection claim.  The Veteran reported his 
in-service injury to the right thumb and complained that he 
could not operate his thumb completely.  He also stated that 
it ached and was painful when he lifted heavy objects.  X-
rays of the right hand showed no bone or joint abnormality.  
Physical examination revealed a one-inch healed scar on the 
dorsal aspect of the right MP joint.  The scar was non-
adherent and non-tender.  There was no crepitus, limitation 
of motion of the joint, or apparent weakness of extension or 
flexion.  No neurological symptoms were listed in the 
examination report.  The Veteran was diagnosed with a 
laceration to the dorsal aspect of the right first MP joint.

The RO evaluated the Veteran's disability under Diagnostic 
Code 7805 for the scar.  Under that diagnostic code, the 
disability was to be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (1971).  In applying this 
code to the Veteran's disability, the RO determined in the 
June 1971 rating decision that the Veteran did not experience 
any compensable limitation of function of the right thumb as 
a result of the residual scar located there.  Indeed, the 
determination finds support in the May 1971 examination 
report that indicated there was no crepitus, limitation of 
motion of the joint, or apparent weakness of extension or 
flexion of the right thumb.  Thus, there was no limitation of 
function as contemplated by 38 C.F.R. § 4.71a (Diagnostic 
Codes 5216 through 5227) (1971).

Alternatively, the Veteran could have been awarded a 
compensable disability rating if his right thumb scar was 
shown to be poorly nourished with repeated ulcerations or if 
it was shown to be objectively tender and painful.  38 C.F.R. 
§ 4.71a (Diagnostic Codes 7803, 7804) (1971).  However, the 
RO's determination not to award such a rating is supported by 
the fact that the scar was described as non-tender by the May 
1971 VA examiner and there was no indication that the scar 
was poorly nourished or was ulcerative.

The crux of the Veteran's argument in regards to the scar is 
that he is currently receiving a 10 percent rating for a 
superficial scar that is painful on examination.  He asserts 
that the scar was painful at the time of the June 1971 rating 
decision as well.  The Board points out that when considering 
CUE, the determination is to be made based on the evidence 
that existed at the time of the prior decision in question.  
Russell, 3 Vet. App. at 313-14.  The level of severity of the 
scar many years later may not be applied to the RO's 
determination in June 1971.  Additionally, the Veteran's 
present characterization of the symptomatology that existed 
at the time of the previous decision is not relevant to the 
CUE determination.  With respect to evaluating the scar in 
June 1971, the RO's decision was based on the evidence then 
of record and constituted a reasonable exercise of rating 
judgment based on the evidence.  The Veteran has not 
identified any correct fact, as it was known at that time, 
that was not before the RO.

The Veteran's argument regarding neuritis affecting the right 
thumb fails as well.  At the time of the June 1971 decision, 
there was no evidence showing impairment of the nerves of the 
right thumb.  Neuritis or some similar diagnosis was not 
listed on the May 1971 examination report.  Similar to the 
scar aspect of the disability, the Veteran points to the fact 
that he was subsequently awarded a separate rating for 
neuritis and that the residual should have been evaluated 
when he was first awarded service connection.  Nevertheless, 
the present level of severity of the disability may not be 
applied to the RO's determination in June 1971.  The RO's 
decisions not to include neuritis as a residual and not to 
award a separate compensable rating for neuritis were based 
on the evidence then of record and constituted a reasonable 
exercise of rating judgment based on the evidence.  As with 
the scar evaluation, there is no undebatable error in the 
June 1971 decision that would have changed the outcome had it 
not been made, or an error of a type by which reasonable 
minds could only conclude that the decision was fatally 
flawed.

Given these facts, the Board concludes that CUE was not 
committed in the June 1971 decision that assigned a 
noncompensable rating for a disability affecting the right 
thumb.  Here, the Veteran alleges specific allegations of 
error regarding the decision in question when he contends 
that a compensable rating was warranted at that time 
regarding both a painful scar and neuritis affecting the 
right thumb.  Thus, the CUE claim is denied.  See Simmons, 
17 Vet. App. at 114.

Lastly, the Board notes that the provisions of the VCAA are 
not applicable to a claim based on CUE.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. 
Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court 
noted that allegations of CUE are not conventional appeals 
and are fundamentally different from other kinds of action in 
the VA adjudicative process.  Because the Veteran is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a prior final decision, the duties to notify and 
assist as set forth in the VCAA are not applicable.  15 Vet. 
App. at 178-79.




ORDER

Entitlement to an effective date of April 16, 2002, for the 
award of a separate 10 percent rating for neuritis affecting 
the right thumb, is granted, subject to laws and regulations 
governing the payment of monetary benefits.

Clear and unmistakable error was not committed in a June 1971 
decision that assigned a noncompensable rating for a 
disability affecting the right thumb; the appeal of this 
issue is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


